Luke, J.
1. Tlie allegation in the petition in this case that “the defendant company by and through its agent, credit manager, and representative, R. T. Leppert, made a false and malicious affidavit without probable cause,” etc., sufficiently alleges an act done by the defendant. Gilmer v. Allen, 9 Ga. 208 (4).
2. The petition in this case, alleging malice, want of probable cause, and that the proceedings complained of had terminated in favor of the defendant therein before suit for damages based upon such proceedings was brought, sets out an action for the malicious use of legal process. Fryer v. Morrison, 32 Ga. App. 312 (123 S. E. 40) ; McElreath v. Gross, 23 Ga. App. 287 (98 S. E. 190) ; Clement v. Orr, 4 Ga. App. 117, 118 (60 S. E. 1017); Mullins v. Matthews, 122 Ga. 286, 289 (50 S. E. 101) ; Williams v. Adelman, 41 Ga. App. 424 (153 S. E. 224).
3. In the light of the foregoing rulings, the trial judge did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Broyles, C. J., and Blood/worth, J., concur.